United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2692
                                   ___________

William G. Carter,                      *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Alan Blake,                             *
                                        * [UNPUBLISHED]
              Appellee.                 *
                                   ___________

                             Submitted: May 22, 2007
                                Filed: May 23, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      William G. Carter appeals the district court’s1 order granting defendant’s
Federal Rule of Civil Procedure 12(b)(6) motion to dismiss Carter’s 42 U.S.C. § 1983
complaint. Having carefully reviewed the record and considered Carter’s arguments,
we find no basis for reversal. See Atkinson v. Bohn, 91 F.3d 1127, 1128-29 (per
curiam) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.